         Case 1:17-cv-01582-WHP Document 62 Filed 06/04/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 TODD KREISLER,                               :
                                              :          17cv1582
               Plaintiff,                     :
                                              :          ORDER
               -against-                      :
                                              :
 40059 OWNERS CORP., et al.,                  :
                                              :
               Defendants.                    :
                                              :

WILLIAM H. PAULEY III, United States District Judge:
              Todd Kreisler, Charles Alpert, and Joseph Albert are directed to respond by June

11, 2020 to 40059 Owners Corp.’s May 28, 2020 letter request to file a motion. (ECF No. 60.)


Dated: June 4, 2020
       New York, New York
